 

SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT (the “Agreement”) is made this 4th day of
February, 2013 by and among, Propell Technologies Group, Inc., a Delaware
corporation (“Propell”) on one hand, and the shareholders of Novas Energy (USA),
Inc., a Delaware corporation (the “Company”), as set forth on the signature
pages attached hereto (collectively, the “Selling Shareholders”), on the other
hand.

 

BACKGROUND

 

A. The Board of Directors of Propell and the Selling Shareholders have
determined that an acquisition of the Company’s outstanding shares by Propell
through a voluntary share exchange with the Selling Shareholders (the
“Exchange”), upon the terms and subject to the conditions set forth in this
Agreement, would be fair and in the best interests of their respective
shareholders, and such Board of Directors, along with the Selling Shareholders,
have approved such Exchange, pursuant to which each share of capital stock of
the Company (the “Shares”) issued and outstanding immediately prior to the
Closing Date (as defined in Section 1.04) will be exchange for one share of
common stock of Propell or an aggregate of 100,000,000 shares of common stock of
Propell (the “Exchange Shares”).

 

B. After the Closing, the Selling Shareholders’ ownership interest in Propell
shall represent approximately 56% of the outstanding voting power of the Propell
(40% of the issued and outstanding shares of Propell on a fully diluted basis
after taking into account all convertible stock and debt).

 

C. Propell and the Selling Shareholders desire to make certain representations,
warranties, covenants and agreements in connection with the Exchange and also to
prescribe various conditions to the Exchange.

 

D. For federal income tax purposes, the parties intend that the Exchange shall
qualify as reorganization under the provisions of Section 368(a)(1)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, the parties agree as follows:

 

ARTICLE I

 

THE EXCHANGE

 

1.01          Exchange. Upon the terms and subject to the conditions set forth
in this Agreement, and in accordance with the Delaware General Corporation Law
(“DGCL”), at the Closing (as hereinafter defined), the parties shall do the
following:

 

 

 

  

(a)          The Selling Shareholders will sell, convey, assign, and transfer
the Shares to Propell by delivering to Propell stock certificates or duly
executed stock powers issued in the name of Propell evidencing the Shares (the
“Share Certificate”). The Shares transferred to Propell at the Closing shall
constitute 100% of the issued and outstanding equity interests of the Company.

 

(b)          As consideration for its acquisition of the Shares, Propell shall
issue the Exchange Shares to the Selling Shareholders by delivering share
certificates to the Selling Shareholders registered in the name of the Selling
Shareholders, or their nominees, evidencing the Exchange Shares (the “Exchange
Shares Certificates”) in such amounts attributable to the Selling Shareholders
as set forth on Exhibit A hereto.

 

(c)          For federal income tax purposes, the Exchange is intended to
constitute a “reorganization” within the meaning of Section 368 of the Code, and
the parties shall report the transactions contemplated by this Agreement
consistent with such intent and shall take no position in any tax filing or
legal proceeding inconsistent therewith. The parties to this Agreement hereby
adopt this Agreement as a “plan of reorganization” within the meaning of
Sections 1.368-2(g) and 1.368-3(a) of the United States Treasury Regulations.
None of Propell, the Company or the Selling Shareholders has taken or failed to
take, and after the Closing Date (as defined below), Propell shall not take or
fail to take, any action which reasonably could be expected to cause the
Exchange to fail to qualify as a “reorganization” within the meaning of Section
368(a) of the Code.

 

1.02          Effect of the Exchange. From and after the Closing, each Selling
Shareholder shall cease to have any rights with respect to the Shares. The
current officers and directors of Propell shall remain as the officers and
directors of Propell and after the Closing, Propell shall cause to be taken all
action necessary to elect or appoint the current directors of Propell as the
directors of the Company.

 

1.03          Closing. Unless this Agreement shall have been terminated and the
transactions herein contemplated shall have been abandoned pursuant to Article
VI and subject to the satisfaction or waiver of the conditions set forth in
Article V, the closing of the Exchange (the “Closing”) will take place at 10:00
a.m. U.S. Pacific Standard Time on the business day within 3 days of
satisfaction of the conditions set forth in Article V (or as soon as practicable
thereafter following satisfaction or waiver of the conditions set forth in
Article V) (the “Closing Date”), at the offices of Gracin & Marlow, LLP, 405
Lexington Avenue, New York, New York 10174, unless another date, time or place
is agreed to in writing by the parties hereto.

 

1.04          Closing Date of Exchange. As soon as practicable following the
satisfaction or waiver of the conditions set forth in Article V, the Exchange
shall become effective (the “Closing Date”).

 

2

 

  

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

2.01          Representations and Warranties of the Selling Shareholders Related
to the Company. Except as set forth in the disclosure schedule delivered by the
Selling Shareholders to Propell at the time of execution of this Agreement (the
“Selling Shareholders Disclosure Schedule”), the Selling Shareholders, jointly
and severally, represent and warrant to Propell as follows:

 

(a)          Organization, Standing and Power. The Company is duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has the requisite power and authority and all government licenses,
authorizations, permits, consents and approvals required to own, lease and
operate its properties and carry on its business as now being conducted. The
Company is duly qualified or licensed to do business and is in good standing in
each jurisdiction in which the nature of its business or the ownership or
leasing of its properties makes such qualification or licensing necessary, other
than in such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not have a material adverse effect (as
defined in Section 8.02).

 

(b)          Subsidiaries. The Company does not own directly or indirectly, any
equity or other ownership interest in any company, corporation, partnership,
joint venture or otherwise.

 

(c)          Capital Structure. The number of shares and type of all authorized,
issued and outstanding capital stock of the Company, and all shares of capital
stock reserved for issuance under the Company’s various option and incentive
plans is specified on Schedule 2.01(c). Except as set forth in Schedule 2.01(c),
no shares of capital stock or other equity securities of the Company are issued,
reserved for issuance or outstanding. All outstanding shares of capital stock of
the Company are duly authorized, validly issued, fully paid and nonassessable
and not subject to preemptive rights. There are no outstanding bonds,
debentures, notes or other indebtedness or other securities of the Company
having the right to vote (or convertible into, or exchangeable for, securities
having the right to vote) on any matters. There are no outstanding securities,
options, warrants, calls, rights, commitments, agreements, arrangements or
undertakings of any kind to which the Company is a party or by which they are
bound obligating the Company to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of capital stock or other equity or voting
securities of the Company or obligating the Company to issue, grant, extend or
enter into any such security, option, warrant, call, right, commitment,
agreement, arrangement or undertaking. There are no outstanding contractual
obligations, commitments, understandings or arrangements of the Company to
repurchase, redeem or otherwise acquire or make any payment in respect of any
shares of capital stock of the Company. There are no agreements or arrangements
pursuant to which the Company is or could be required to register shares of
Company common stock or other securities under the Securities Act of 1933, as
amended and the rules and regulations promulgated thereunder (the “Securities
Act”) or other agreements or arrangements with or among any security holders of
the Company with respect to securities of the Company.

 

3

 

 

(d)          Authority; Noncontravention. Each Selling Shareholder has all
requisite power and authority to enter into this Agreement and to consummate the
transactions contemplated by this Agreement. This Agreement has been duly
executed and when delivered by the Selling Shareholders shall constitute a valid
and binding obligation of the Selling Shareholders, enforceable against each of
the Selling Shareholders, in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity. The execution and delivery of this Agreement do not, and
the consummation of the transactions contemplated by this Agreement and
compliance with the provisions hereof will not, conflict with, or result in any
breach or violation of, or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of or “put” right with respect to any obligation or to a loss of a
material benefit under, or result in the creation of any lien upon any of the
properties or assets of the Selling Shareholders or the Company under, (i) the
Company’s or any Selling Shareholder’s certificate or articles of incorporation,
bylaws or other organizational or charter documents of the Company; (ii) any
loan or credit agreement, note, bond, mortgage, indenture, lease or other
agreement, instrument, permit, concession; franchise or license applicable to
the Company, a Selling Shareholder or its properties or assets, or (iii) any
judgment, order, decree, statute, law, ordinance, rule, regulation or
arbitration award applicable to the Company, a Selling Shareholder, its
properties or assets, other than, in the case of clauses (ii) and (iii), any
such conflicts, breaches, violations, defaults, rights, losses or liens that
individually or in the aggregate could not have a material adverse effect with
respect to the Company or a Selling Shareholder, as applicable, or could not
prevent, hinder or materially delay the ability of the Selling Shareholders to
consummate the transactions contemplated by this Agreement.

 

(e)          Governmental Authorization. No consent, approval, order or
authorization of, or registration, declaration or filing with, or notice to, any
United States court, administrative agency or commission, or other federal,
state or local government or other governmental authority, agency, domestic or
foreign (a “Governmental Entity”), is required by or with respect to the Company
or a Selling Shareholder in connection with the execution and delivery of this
Agreement by the Selling Shareholders or the consummation by the Selling
Shareholders of the transactions contemplated hereby, except, with respect to
this Agreement, any filings under the Securities Act or the Exchange Act.

 

(f)          Financial Statements of the Company. Propell has received a copy of
the unaudited financial statements of the Company for the 6 months ended
December 31, 2012 (the “Company Financial Statements”). The Company Financial
Statements fairly present the financial condition of the Company at the dates
indicated and its results of operations and cash flows for the periods then
ended and, except as indicated therein, reflect all claims against, debts and
liabilities of the Company, fixed or contingent, and of whatever nature.

 

(i)          Since December 31, 2012 (the “Company Balance Sheet Date”), there
has been no material adverse change in the assets or liabilities, or in the
business or condition, financial or otherwise, or in the results of operations
or prospects, of the Company, whether as a result of any legislative or
regulatory change, revocation of any license or rights to do business, fire,
explosion, accident, casualty, labor trouble, flood, drought, riot, storm,
condemnation, act of God, public force or otherwise and no material adverse
change in the assets or liabilities, or in the business or condition, financial
or otherwise, or in the results of operation or prospects, of the Company except
in the ordinary course of business.

 

4

 

 

(ii)          Since the Company Balance Sheet Date, the Company has not suffered
any damage, destruction or loss of physical property (whether or not covered by
insurance) affecting its condition (financial or otherwise) or operations
(present or prospective), nor has the Company, except as disclosed in writing to
Propell, issued, sold or otherwise disposed of, or agreed to issue, sell or
otherwise dispose of, any capital stock or any other security of the Company and
has not granted or agreed to grant any option, warrant or other right to
subscribe for or to purchase any capital stock of any other security of the
Company or has incurred or agreed to incur any indebtedness for borrowed money.

 

(g)          Absence of Certain Changes or Events. Since the Company Balance
Sheet Date, the Company has conducted its business only in the ordinary course
consistent with past practice, and there is not and has not been any:

 

(i)          material adverse change with respect to the Company;

 

(ii)          event which, if it had taken place following the execution of this
Agreement, would not have been permitted by Section 3.01 without prior consent
of Propell;

 

(iii)          condition, event or occurrence which could reasonably be expected
to prevent, hinder or materially delay the ability of the Selling Shareholders
to consummate the transactions contemplated by this Agreement;

 

(iv)          incurrence, assumption or guarantee by the Company of any
indebtedness for borrowed money other than in the ordinary course and in amounts
and on terms consistent with past practices or as disclosed to Propell in
writing;

 

(v)          creation or other incurrence by the Company of any lien on any
asset other than in the ordinary course consistent with past practices;

 

(vi)          transaction or commitment made, or any contract or agreement
entered into, by the Company relating to its assets or business (including the
acquisition or disposition of any assets) or any relinquishment by the Company
of any contract or other right, in either case, material to the Company, other
than transactions and commitments in the ordinary course consistent with past
practices and those contemplated by this Agreement;

 

(vii)          labor dispute, other than routine, individual grievances, or, to
the knowledge of the Company, any activity or proceeding by a labor union or
representative thereof to organize any employees of the Company or any lockouts,
strikes, slowdowns, work stoppages or threats by or with respect to such
employees;

 

(viii)          payment, prepayment or discharge of liability other than in the
ordinary course of business or any failure to pay any liability when due;

 

(ix)          write-offs or write-downs of any assets of the Company;

 

5

 

 

(x)          creation, termination or amendment of, or waiver of any right
under, any material contract of the Company;

 

(xi)          damage, destruction or loss having, or reasonably expected to
have, a material adverse effect on the Company;

 

(xii)          other condition, event or occurrence which individually or in the
aggregate could reasonably be expected to have a material adverse effect or give
rise to a material adverse change with respect to the Company; or

 

(xiii)          agreement or commitment to do any of the foregoing.

 

(h)          Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other person with respect to
the transactions contemplated by this Agreement.

 

(i)          Litigation; Labor Matters; Compliance with Laws.

 

(i)          There is no suit, action or proceeding or investigation pending or,
to the knowledge of the Company, threatened against or affecting the Company or
any basis for any such suit, action, proceeding or investigation that,
individually or in the aggregate, could reasonably be expected to have a
material adverse effect with respect to the Company or prevent, hinder or
materially delay the ability of the Selling Shareholders to consummate the
transactions contemplated by this Agreement, nor is there any judgment, decree,
injunction, rule or order of any Governmental Entity or arbitrator outstanding
against the Company having, or which, insofar as reasonably could be foreseen by
the Company, in the future could have, any such effect.

 

(ii)          The Company is not a party to, or bound by, any collective
bargaining agreement, contract or other agreement or understanding with a labor
union or labor organization, nor is it the subject of any proceeding asserting
that it has committed an unfair labor practice or seeking to compel it to
bargain with any labor organization as to wages or conditions of employment nor
is there any strike, work stoppage or other labor dispute involving it pending
or, to its knowledge, threatened, any of which could have a material adverse
effect with respect to Company.

 

(iii)          The conduct of the business of the Company complies with all
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees or
arbitration awards applicable thereto.

 

(j)          Benefit Plans. The Company is not a party to any Benefit Plan under
which the Company currently has an obligation to provide benefits to any current
or former employee, officer or director of the Company. As used herein, “Benefit
Plan” shall mean any employee benefit plan, program, or arrangement of any kind,
including any defined benefit or defined contribution plan, stock ownership
plan, executive compensation program or arrangement, bonus plan, incentive
compensation plan or arrangement, profit sharing plan or arrangement, deferred
compensation plan, agreement or arrangement, supplemental retirement plan or
arrangement, vacation pay, sickness, disability, or death benefit plan (whether
provided through insurance, on a funded or unfunded basis, or otherwise),
medical or life insurance plan providing benefits to employees, retirees, or
former employees or any of their dependents, survivors, or beneficiaries,
severance pay, termination, salary continuation, or employee assistance plan.

 

6

 

 

 

(k)          Certain Employee Payments. The Company is not a party to any
employment agreement which could result in the payment to any current, former or
future director or employee of the Company of any money or other property or
rights or accelerate or provide any other rights or benefits to any such
employee or director as a result of the transactions contemplated by this
Agreement, whether or not (i) such payment, acceleration or provision would
constitute a “parachute payment” (within the meaning of Section 280G of the
Code) or (ii) some other subsequent action or event would be required to cause
such payment, acceleration or provision to be triggered.

 

(l)          Properties & Tangible Assets.

 

(i)          The Company has valid land use rights for all real property that is
material to its business and good, clear and marketable title to all the
tangible properties and tangible assets reflected in the latest balance sheet as
being owned by the Company or acquired after the date thereof which are,
individually or in the aggregate, material to the Company’s business (except
properties sold or otherwise disposed of since the date thereof in the ordinary
course of business), free and clear of all material liens, encumbrances, claims,
security interest, options and restrictions of any nature whatsoever. Any real
property and facilities held under lease by the Company is held by it under
valid, subsisting and enforceable leases of which the Company is in compliance,
except as could not, individually or in the aggregate, have or reasonably be
expected to result in a material adverse effect.

 

(ii)          The Company has good and marketable title to, or in the case of
leased property, a valid leasehold interest in, the office space, computers,
equipment and other material tangible assets which are material to its business.
Except as set forth on Schedule 2.01(l), each such tangible asset is in all
material respects in good operating condition and repair (subject to normal wear
and tear), is suitable for the purposes for which it presently is used, and,
except as to leased assets, free and clear of any and all security interests.
The Company does not have any knowledge of any dispute or claim made by any
other person concerning such right, title and interest in such tangible assets.

 

7

 

 

(m)          Intellectual Property.

 

(i)          As used in this Agreement, “Intellectual Property” means all right,
title and interest in or relating to all intellectual property of the Company,
including intellectual property related to the Company’s technology for
production enhancement of hydrocarbon deposits utilizing metallic
plasma-generated, directed , nonlinear wide-band and elastic oscillations at
resonance frequencies (the “Production Enhancement Technology”), whether
protected, created or arising under the laws of the United States or any other
jurisdiction or under any international convention, including, but not limited
to the following: (a) service marks, trademarks, trade names, trade dress, logos
and corporate names (and any derivations, modifications or adaptations thereof),
Internet domain names and Internet websites (and content thereof), together with
the goodwill associated with any of the foregoing, and all applications,
registrations, renewals and extensions thereof (collectively, “Marks”) related
to the Production Enhancement Technology; (b) patents and patent applications,
including all continuations, divisionals, continuations-in-part and provisionals
and patents issuing thereon, and all reissues, reexaminations, substitutions,
renewals and extensions thereof with respect to related to the Production
Enhancement Technology (collectively, “Patents”); (c) copyrights, works of
authorship and moral rights, and all registrations, applications, renewals,
extensions and reversions thereof (collectively, “Copyrights”); (d) confidential
and proprietary information, trade secrets and non-public discoveries, concepts,
ideas, research and development, technology, know-how, formulae, inventions
(whether or not patentable and whether or not reduced to practice),
compositions, processes, techniques, technical data and information, procedures,
designs, drawings, specifications, databases, customer lists, supplier lists,
pricing and cost information, and business and marketing plans and proposals, in
each case excluding any rights in respect of any of the foregoing that comprise
or are protected by Patents (collectively, “Trade Secrets”); and (e) Technology.
For purposes of this Agreement, “Technology” means all Software, information,
designs, formulae, algorithms, procedures, methods, techniques, ideas, know-how,
research and development, technical data, programs, subroutines, tools,
materials, specifications, processes, inventions (whether or not patentable and
whether or not reduced to practice), apparatus, creations, improvements and
other similar materials, and all recordings, graphs, drawings, reports,
analyses, and other writings, and other embodiments of any of the foregoing, in
any form or media whether or not specifically listed herein. Further, for
purposes of this Agreement, “Software” means any and all computer programs,
whether in source code or object code; databases and compilations, whether
machine readable or otherwise; descriptions, flow-charts and other work product
used to design, plan, organize and develop any of the foregoing; and all
documentation, including user manuals and other training documentation, related
to any of the foregoing.

 

(ii)          Schedule 2.01(m) sets forth a list and description of the
Intellectual Property of the Company to be used or held for use by the Company,
in the operation of its business, including, but not limited to (a) all issued
Patents and pending Patent applications, registered Marks, pending applications
for registration of Marks, unregistered Marks, registered Copyrights of the
Company and the record owner, registration or application date, serial or
registration number, and jurisdiction of such registration or application of
each such item of Intellectual Property; (b) all Software developed by or for
the Company; and (c) any Software not exclusively owned by the Company and
incorporated, embedded or bundled with any Software listed in clause (b) above
(except for commercially available software and so-called “shrink wrap” software
licensed to the Company on reasonable terms through commercial distributors or
in consumer retail stores for a license fee of no more than $10,000).

 

(iii)          The Company is the exclusive owner of or has a valid and
enforceable right to use all Intellectual Property listed for the Company in
Schedule 2.01(m) (and any other Intellectual Property required to be listed in
Schedule 2.01(m)) as the same are used, sold, licensed and otherwise
commercially exploited by the Company, free and clear of all liens, security
interests, encumbrances or any other obligations to others, and no such
Intellectual Property has been abandoned. The Intellectual Property owned by the
Company include all of the Intellectual Property necessary and sufficient to
enable the Company to conduct its business in the manner in which such business
is planned to be conducted. The Intellectual Property owned by the Company and
its rights in and to such Intellectual Property are valid and enforceable. The
Company has not granted and will not grant any third party any license or other
right under any Intellectual Property. The pending patent application listed on
Schedule 2.01(m) are currently pending at the United States Patent and Trademark
Office and all required filings related thereto have been obtained.

 

8

 

 

 

(iv)          The Company has not received, and is not aware of, any written or
oral notice of any reasonable basis for an allegation against the Company of any
infringement, misappropriation, or violation by the Company of any rights of any
third party with respect to any Intellectual Property, and the Company is not
aware of any reasonable basis for any claim challenging the ownership, use,
validity or enforceability of any Intellectual Property owned, used or held for
use by the Company. The Company does not have any knowledge (a) of any
third-party use of any Intellectual Property owned by or exclusively licensed to
the Company; (b) that any third-party has a right to use any such Intellectual
Property; or (c) that any third party is infringing, misappropriating, or
otherwise violating (or has infringed, misappropriated or violated) any such
Intellectual Property. The Company has no present or future known obligation or
requirement to compensate any person with respect to the Intellectual Property,
whether by payment of royalties or not, whether by reason of the ownership, use,
license, lease, sale or any commercial use or any disposition of the
Intellectual Property. None of the present of former employees of the Company
owned directly or indirectly or have any other right or interest in the
Intellectual Property.

 

(v)          The Company has not infringed, misappropriated or otherwise
violated any Intellectual Property rights of any third parties, and the Company
is not aware of any infringement, misappropriation or violation of any third
party rights which will occur as a result of the continued operation of the
Company as presently operated and/or the consummation of the transaction
contemplated by this Agreement.

 

(vi)          The Company has taken adequate security measures to protect the
confidentiality and value of its Trade Secrets (and any confidential information
owned by a third party to whom the Company has a confidentiality obligation).

 

(vii)          The consummation of the transactions contemplated by this
Agreement will not adversely affect the right of the Company to own or use any
Intellectual Property owned, used or held for use by it.

 

(viii)          All necessary registration, maintenance, renewal and other
relevant filing fees in connection with any of the Intellectual Property owned
by the Company and listed (or required to be listed) on Schedule 2.01(m) have
been timely paid and all necessary registrations, documents, certificates and
other relevant filings in connection with such Intellectual Property have been
timely filed with the relevant governmental authorities in the United States or
foreign jurisdictions, as the case may be, for the purpose of maintaining such
Intellectual Property and all issuances, registrations and applications
therefor. There are no annuities, payments, fees, responses to office actions or
other filings necessary to be made and having a due date with respect to any
such Intellectual Property within 90 days after the date of this Agreement.

 

9

 

 

 

(n)          Undisclosed Liabilities. The Company has no liabilities or
obligations of any nature (whether fixed or unfixed, secured or unsecured, known
or unknown and whether absolute, accrued, contingent, or otherwise) except for
liabilities or obligations reflected or reserved against in the Company
Financial Statements incurred in the ordinary course of business and except for
$500,000 owed to Anuta Limited for costs accumulated to consummate the
transaction.

 

(o)          Ownership of Stock. The Selling Shareholders own all of the issued
and outstanding shares of capital stock of the Company, free and clear of all
liens, claims, rights, charges, encumbrances, and security interests of
whatsoever nature or type and upon transfer to the Company such shares will be
free and clear of all liens, claims, rights, charges, encumbrances, and security
interests of whatsoever nature or type.

 

(q)          Material Agreements.

 

(i)          Schedule 2.01(q) lists the following contracts and other agreements
(“Material Agreements”) to which either the Company or the Selling Shareholders
are a party: (a) any agreement (or group of related agreements) for the lease of
real or personal property, including capital leases, to or from any person
providing for annual lease payments in excess of $25,000; (b) any licensing
agreement, or any agreement forming a partnership, strategic alliances, profit
sharing or joint venture; (c) any agreement (or group of related agreements)
under which it has created, incurred, assumed, or guaranteed any indebtedness
for borrowed money in excess of $25,000, or under which a security interest has
been imposed on any of its assets, tangible or intangible; (d) any profit
sharing, stock option, stock purchase, stock appreciation, deferred
compensation, severance, or other material plan or arrangement for the benefit
of its current or former officers and managers or any of the Company’s
employees; (e) any employment or independent contractor agreement providing
annual compensation in excess of $25,000 or providing post-termination or
severance payments or benefits or that cannot be cancelled without more than 30
days notice; (f) any agreement with any current or former officer, director,
shareholder or affiliate of the Company; (g) any agreements relating to the
acquisition (by merger, purchase of stock or assets or otherwise) by the Company
of any operating business or material assets or the capital stock of any other
person; (h) any agreements for the sale of any of the assets of the Company,
other than in the ordinary course of business; (i) any outstanding agreements of
guaranty, surety or indemnification, direct or indirect, by the Company; (j) any
royalty agreements, licenses or other agreements relating to Intellectual
Property (excluding licenses pertaining to “off-the-shelf” commercially
available software used pursuant to shrink-wrap or click-through license
agreements on reasonable terms for a license fee of no more than $10,000); and
(k) any other agreement under which the consequences of a default or termination
could reasonably be expected to have a material adverse effect on the Company.

 

(ii)          The Company has made available to Propell either an original or a
correct and complete copy of each written Material Agreement. Except as set
forth on Schedule 2.01(q), with respect to each Material Agreement to which the
Company or the Selling Shareholders are a party thereto: (a) the agreement is
the legal, valid, binding, enforceable obligation of the Company or any of the
Selling Shareholders and is in full force and effect in all material respects,
subject to bankruptcy and equitable remedies exceptions; (b)(X) neither the
Company nor the Selling Shareholders party thereto is in material breach or
default thereof, (Y) no event has occurred which, with notice or lapse of time,
would constitute a material breach or default of, or permit termination,
modification, or acceleration under, the Material Agreement; or (Z) the Company
has not received any notice or has any knowledge that any other party is, in
default in any respect under any Material Agreement; and (c) neither the Company
nor the Selling Shareholders have repudiated any material provision of the
agreement.

 

10

 

 

(r)          Material Contract Defaults. The Company is not, or has not,
received any notice or has any knowledge that any other party is, in default in
any respect under any Company Material Contract; and there has not occurred any
event that with the lapse of time or the giving of notice or both would
constitute such a material default. For purposes of this Agreement, a “Company
Material Contract” means any contract, agreement or commitment that is effective
as of the Closing Date to which the Company or the Selling Shareholders are a
party (i) with expected receipts or expenditures in excess of $25,000; (ii)
requiring the Company or the Selling Shareholders to indemnify any person; (iii)
granting exclusive rights to any party; (iv) evidencing indebtedness for
borrowed or loaned money in excess of $25,000 or more, including guarantees of
such indebtedness; or (v) which, if breached by the Company or the Selling
Shareholders in such a manner would (A) permit any other party to cancel or
terminate the same (with or without notice of passage of time) or (B) provide a
basis for any other party to claim money damages (either individually or in the
aggregate with all other such claims under that contract) from the Company or
the Selling Shareholders or (C) give rise to a right of acceleration of any
material obligation or loss of any material benefit under any such contract,
agreement or commitment.

 

(s)          Tax Returns and Tax Payments.

 

(i)          The Company has timely filed with the appropriate taxing
authorities all Tax Returns required to be filed by it (taking into account all
applicable extensions). All such Tax Returns are true, correct and complete in
all respects. All Taxes due and owing by the Company have been paid (whether or
not shown on any Tax Return and whether or not any Tax Return was required). The
unpaid Taxes of the Company did not, as of the Company Balance Sheet Date,
exceed the reserve for Tax liability (excluding any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on the face of the Company Financial Statements (rather than in any notes
thereto). Since the Balance Sheet Date, the Company has not incurred any
liability for Taxes outside the ordinary course of business consistent with past
custom and practice. As of the Closing Date, the unpaid Taxes of the Company
will not exceed the reserve for Tax liability (excluding any reserve for
deferred Taxes established to reflect timing differences between book and Tax
income) set forth on the books and records of the Company.

 

(ii)          No material claim for unpaid Taxes has been made or become a lien
against the property of the Company or is being asserted against the Company,
and no extension of the statute of limitations on the assessment of any Taxes
has been granted to the Company and is currently in effect.

 

11

 

(iii)          As used herein, “Taxes” shall mean all taxes of any kind,
including, without limitation, those on or measured by or referred to as income,
gross receipts, sales, use, ad valorem, franchise, profits, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium
value added, property or windfall profits taxes, customs, duties or similar
fees, assessments or charges of any kind whatsoever, together with any interest
and any penalties, additions to tax or additional amounts imposed by any
governmental authority, domestic or foreign. As used herein, “Tax Return” shall
mean any return, report or statement required to be filed with any governmental
authority with respect to Taxes.

 

(t)          Environmental Matters. The Company is in compliance with all
Environmental Laws in all material respects. The Company holds all permits and
authorizations required under applicable Environmental Laws, unless the failure
to hold such permits and authorizations would not have a material adverse effect
on the Company and is compliance with all terms, conditions and provisions of
all such permits and authorizations in all material respects. No releases of
Hazardous Materials have occurred at, from, in, to, on or under any real
property currently or formerly owned, operated or leased by the Company or any
predecessor thereof and no Hazardous Materials are present in, on, about or
migrating to or from any such property which could result in any liability to
the Company. The Company has not transported or arranged for the treatment,
storage, handling, disposal, or transportation of any Hazardous Material to any
off-site location which could result in any liability to the Company. The
Company has no liability, absolute or contingent, under any Environmental Law
that if enforced or collected would have a material adverse effect on the
Company. “Environmental Laws” means all applicable foreign, federal, state and
local statutes, rules, regulations, ordinances, orders, decrees and common law
relating in any manner to contamination, pollution or protection of human health
or the environment, and similar state laws. “Hazardous Material” means any
toxic, radioactive, corrosive or otherwise hazardous substance, including
petroleum, its derivatives, by-products and other hydrocarbons, or any substance
having any constituent elements displaying any of the foregoing characteristics,
which in any event is regulated under any Environmental Law.

 

(u)          Accounts Receivable. All of the accounts receivable of the Company
that are reflected in the Company Financial Statements or the accounting records
of the Company as of the Closing Date (collectively, the “Company Accounts
Receivable”) represent or will represent valid obligations arising from sales
actually made or services actually performed in the ordinary course of business
and are not subject to any defenses, counterclaims, or rights of set off other
than those arising in the ordinary course of business and for which adequate
reserves have been established. The Company Accounts Receivable are fully
collectible to the extent not reserved for on the balance sheet on which they
are shown.

 

(v)          Full Disclosure. All of the representations and warranties made by
the Company in this Agreement, and all statements set forth in the certificates
delivered by the Company at the Closing pursuant to this Agreement, are true,
correct and complete in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make such representations, warranties or statements, in light of the
circumstances under which they were made, misleading. The copies of all
documents furnished by the Company pursuant to the terms of this Agreement are
complete and accurate copies of the original documents. The schedules,
certificates, and any and all other statements and information, whether
furnished in written or electronic form, to Propell or its representatives by or
on behalf of any of the Company or its affiliates in connection with the
negotiation of this Agreement and the transactions contemplated hereby do not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading.

 

12

 

 

 

2.02          Representations and Warranties of Propell. Except as set forth in
the disclosure schedule delivered by Propell to the Selling Shareholders at the
time of execution of this Agreement (the “Propell Disclosure Schedule”), Propell
represents and warrants to the Selling Shareholders as follows:

 

(a)          Organization, Standing and Corporate Power. Propell is duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has the requisite corporate power and authority and all government
licenses, authorizations, permits, consents and approvals required to own, lease
and operate its properties and carry on its business as now being conducted.
Propell is duly qualified or licensed to do business and is in good standing in
each jurisdiction in which the nature of its business or the ownership or
leasing of its properties makes such qualification or licensing necessary, other
than in such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not have a material adverse effect with
respect to Propell. Shares of common stock of Propell, par value $0.001
(“Propell Common Stock”), are listed on the OTCQB under the symbol “PROP.”

 

(b)          Subsidiaries. Propell does not own directly or indirectly, any
equity or other ownership interest in any company, corporation, partnership,
joint venture or otherwise other than as set forth in the Propell SEC Documents
(as defined herein).

 

(c)          Capital Structure of Propell. As of the date of this Agreement, the
authorized capital stock of Propell consists of 500,000,000 shares of Propell
Common Stock, $0.001 par value and 10,000,000 shares of Propell Preferred Stock,
$.001 par value, of which approximately 27,245,371 shares of Propell Common
Stock are issued and outstanding and no shares of Propell Common Stock are
issuable upon the exercise of warrants or options except as set forth in the
Propell SEC Documents (as defined herein) and 5,000,000 shares of Propell
Preferred Stock are designated as Series A Preferred Stock, all of which are
issued and outstanding. Except as set forth above, no shares of capital stock or
other equity securities of Propell are issued, reserved for issuance or
outstanding. All shares which may be issued pursuant to this Agreement will be,
when issued, duly authorized, validly issued, fully paid and nonassessable, not
subject to preemptive rights, and issued in compliance with all applicable state
and federal laws concerning the issuance of securities.

 

13

 

(d)          Corporate Authority; Noncontravention. Propell has all requisite
corporate and other power and authority to enter into this Agreement and to
consummate the transactions contemplated by this Agreement. The execution and
delivery of this Agreement by Propell and the consummation by Propell of the
transactions contemplated hereby have been (or at Closing will have been) duly
authorized by all necessary corporate action on the part of Propell. This
Agreement has been duly executed and when delivered by Propell shall constitute
a valid and binding obligation of Propell, enforceable against Propell in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity. The execution
and delivery of this Agreement do not, and the consummation of the transactions
contemplated by this Agreement and compliance with the provisions hereof will
not, conflict with, or result in any breach or violation of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of or “put” right with respect to any
obligation or to loss of a material benefit under, or result in the creation of
any lien upon any of the properties or assets of Propell under, (i) its articles
of incorporation, bylaws, or other charter documents of Propell; (ii) any loan
or credit agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise or license applicable to Propell, its
properties or assets; or (iii) subject to the governmental filings and other
matters referred to in the following sentence, any judgment, order, decree,
statute, law, ordinance, rule, regulation or arbitration award applicable to
Propell, its properties or assets, other than, in the case of clauses (ii) and
(iii), any such conflicts, breaches, violations, defaults, rights, losses or
liens that individually or in the aggregate could not have a material adverse
effect with respect to Propell or could not prevent, hinder or materially delay
the ability of Propell to consummate the transactions contemplated by this
Agreement.

 

(e)          Government Authorization. No consent, approval, order or
authorization of, or registration, declaration or filing with, or notice to, any
Governmental Entity, is required by or with respect to Propell in connection
with the execution and delivery of this Agreement by Propell, or the
consummation by Propell of the transactions contemplated hereby, except, with
respect to this Agreement, any filings under the Delaware Law of Corporations,
the Securities Act or the Exchange Act.

 

(f)          Financial Statements. The financial statements of Propell included
in the reports, schedules, forms, statements and other documents filed by
Propell with the Securities and Exchange Commission (“SEC”) (collectively, and
in each case including all exhibits and schedules thereto and documents
incorporated by reference therein, the “Propell SEC Documents”), comply as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with U.S. generally accepted accounting principles
(except, in the case of unaudited quarterly statements, as permitted by Form
10-Q of the SEC) applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto) and fairly present the
financial position of Propell as of the dates thereof and the results of
operations and changes in cash flows for the periods then ended (subject, in the
case of unaudited quarterly statements, to normal year-end audit adjustments as
determined by Propell’s independent accountants). Except as set forth in the
Propell SEC Documents, at the date of the most recent audited financial
statements of Propell included in the Propell SEC Documents, Propell has not
incurred any liabilities or obligations of any nature (whether accrued,
absolute, contingent or otherwise) which, individually or in the aggregate,
could reasonably be expected to have a material adverse effect with respect to
Propell.

 

(g)          Absence of Certain Changes or Events. Except as disclosed in the
Propell SEC Documents, since the date of the most recent financial statements
included in the Propell SEC Documents, Propell has conducted its business only
in the ordinary course consistent with past practice in light of its current
business circumstances, and there is not and has not been any:

 

(i)          material adverse change with respect to Propell;

 

14

 

 

 

(ii)          event which, if it had taken place following the execution of this
Agreement, would not have been permitted by Section 3.01 without prior consent
of the Company;

 

(iii)          condition, event or occurrence which could reasonably be expected
to prevent, hinder or materially delay the ability of Propell to consummate the
transactions contemplated by this Agreement;

 

(iv)          incurrence, assumption or guarantee by Propell of any indebtedness
for borrowed money other than in the ordinary course and in amounts and on terms
consistent with past practices or as disclosed to the Company in writing;

 

(v)          creation or other incurrence by Propell of any lien on any asset
other than in the ordinary course consistent with past practices;

 

(vi)        transaction or commitment made, or any contract or agreement entered
into, by Propell relating to its assets or business (including the acquisition
or disposition of any assets) or any relinquishment by Propell of any contract
or other right, in either case, material to Propell, other than transactions and
commitments in the ordinary course consistent with past practices and those
contemplated by this Agreement;

 

(vii)          labor dispute, other than routine, individual grievances, or, to
the knowledge of Propell, any activity or proceeding by a labor union or
representative thereof to organize any employees of Propell or any lockouts,
strikes, slowdowns, work stoppages or threats by or with respect to such
employees;

 

(viii)          payment, prepayment or discharge of liability other than in the
ordinary course of business or any failure to pay any liability when due;

 

(ix)          write-offs or write-downs of any assets of Propell;

 

(x)          creation, termination or amendment of, or waiver of any right
under, any material contract of Propell;

 

(xi)          damage, destruction or loss having, or reasonably expected to
have, a material adverse effect on Propell;

 

(xii)          other condition, event or occurrence which individually or in the
aggregate could reasonably be expected to have a material adverse effect or give
rise to a material adverse change with respect to Propell; or

 

(xiii)          agreement or commitment to do any of the foregoing.

 

(h)          Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by Propell to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other person with respect to
the transactions contemplated by this Agreement.

 

15

 

 

 

(i)          Litigation; Labor Matters; Compliance with Laws.

 

(i)          There is no suit, action or proceeding or investigation pending or,
to the knowledge of Propell, threatened against or affecting Propell or any
basis for any such suit, action, proceeding or investigation that, individually
or in the aggregate, could reasonably be expected to have a material adverse
effect with respect to Propell or prevent, hinder or materially delay the
ability of Propell to consummate the transactions contemplated by this
Agreement, nor is there any judgment, decree, injunction, rule or order of any
Governmental Entity or arbitrator outstanding against Propell having, or which,
insofar as reasonably could be foreseen by Propell, in the future could have,
any such effect.

 

(ii)          Propell is not a party to, or bound by, any collective bargaining
agreement, contract or other agreement or understanding with a labor union or
labor organization, nor is it the subject of any proceeding asserting that it
has committed an unfair labor practice or seeking to compel it to bargain with
any labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving it pending or, to its
knowledge, threatened, any of which could have a material adverse effect with
respect to Propell.

 

(iii)          The conduct of the business of Propell complies with all
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees or
arbitration awards applicable thereto.

 

(j)          Benefit Plans. Propell is not a party to any Benefit Plan under
which Propell currently has an obligation to provide benefits to any current or
former employee, officer or director of Propell.

 

(k)          Certain Employee Payments. Propell is not a party to any employment
agreement which could result in the payment to any current, former or future
director or employee of Propell of any money or other property or rights or
accelerate or provide any other rights or benefits to any such employee or
director as a result of the transactions contemplated by this Agreement, whether
or not (i) such payment, acceleration or provision would constitute a “parachute
payment” (within the meaning of Section 280G of the Code) or (ii) some other
subsequent action or event would be required to cause such payment, acceleration
or provision to be triggered.

 

(l)          Material Contract Defaults. Propell is not, or has not, received
any notice or has any knowledge that any other party is, in default in any
respect under any Propell Material Contract; and there has not occurred any
event that with the lapse of time or the giving of notice or both would
constitute such a material default. For purposes of this Agreement, a “Propell
Material Contract” means any contract, agreement or commitment that is effective
as of the Closing Date to which Propell is a party (i) with expected receipts or
expenditures in excess of $25,000; (ii) requiring Propell to indemnify any
person; (iii) granting exclusive rights to any party, (iv) evidencing
indebtedness for borrowed or loaned money in excess of $25,000 or more,
including guarantees of such indebtedness; or (v) which, if breached by Propell
in such a manner would (A) permit any other party to cancel or terminate the
same (with or without notice of passage of time) or (B) provide a basis for any
other party to claim money damages (either individually or in the aggregate with
all other such claims under that contract) from Propell or (C) give rise to a
right of acceleration of any material obligation or loss of any material benefit
under any such contract, agreement or commitment.

 

16

 

 

 

(m)          Properties. Propell has valid land use rights for all real property
that is material to its business and good, clear and marketable title to all the
tangible properties and tangible assets reflected in the latest balance sheet as
being owned by Propell or acquired after the date thereof which are,
individually or in the aggregate, material to Propell’s business (except
properties sold or otherwise disposed of since the date thereof in the ordinary
course of business), free and clear of all material liens, encumbrances, claims,
security interest, options and restrictions of any nature whatsoever. Any real
property and facilities held under lease by Propell are held by them under
valid, subsisting and enforceable leases of which Propell is in compliance,
except as could not, individually or in the aggregate, have or reasonably be
expected to result in a material adverse effect.

 

(n)          Intellectual Property. Propell owns or has valid rights to use the
Trademarks, trade names, domain names, copyrights, patents, logos, licenses and
computer software programs (including, without limitation, the source codes
thereto) that are necessary for the conduct of its business as now being
conducted. All of Propell’s licenses to use Software programs are current and
have been paid for the appropriate number of users. To the knowledge of Propell,
none of Propell’s Intellectual Property or Propell License Agreements infringe
upon the rights of any third party that may give rise to a cause of action or
claim against Propell or its successors. The term “Propell License Agreements”
means any license agreements granting any right to use or practice any rights
under any Intellectual Property (except for such agreements for off-the-shelf
products that are generally available for less than $10,000), and any written
settlements relating to any Intellectual Property, to which the Company is a
party or otherwise bound

 

(o)          Board Determination. The Board of Directors of Propell has
unanimously determined that the terms of the Exchange are fair to and in the
best interests of Propell and its shareholders.

 

(p)          Undisclosed Liabilities. Propell has no liabilities or obligations
of any nature (whether fixed or unfixed, secured or unsecured, known or unknown
and whether absolute, accrued, contingent, or otherwise) except for liabilities
or obligations reflected or reserved against in the Propell SEC Documents
incurred in the ordinary course of business or those which are not material.

 

(q)          Full Disclosure. All of the representations and warranties made by
Propell in this Agreement, and all statements set forth in the certificates
delivered by Propell at the Closing pursuant to this Agreement, are true,
correct and complete in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make such representations, warranties or statements, in light of the
circumstances under which they were made, misleading. The copies of all
documents furnished by Propell pursuant to the terms of this Agreement are
complete and accurate copies of the original documents. The schedules,
certificates, and any and all other statements and information, whether
furnished in written or electronic form, to the Company or its representatives
by or on behalf of Propell and the Propell Stockholders in connection with the
negotiation of this Agreement and the transactions contemplated hereby do not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading.

 

17

 

 

 

2.03          Representations and Warranties of Selling Shareholders Related to
the Shares and Exchange Shares. Each of the Selling Shareholders jointly and
severally represent and warrant to Propell as follows:

 

(a)          Ownership of the Shares. It own all of the Shares, free and clear
of all liens, claims, rights, charges, encumbrances, and security interests of
whatsoever nature or type. It has taken no action that would impair its ability
to exchange the Shares.

 

(b)          Power of Selling Shareholders to Execute Agreement. It has the full
right, power, and authority to execute, deliver, and perform this Agreement, and
this Agreement is the legal binding obligation of it and is enforceable against
it in accordance with its terms, except that (i) such enforcement may be subject
to bankruptcy, insolvency, reorganization, moratorium, or other similar laws now
or hereafter in effect relating to creditors’ rights and (ii) the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any proceeding therefore may be brought.

 

(c)          Agreement Not in Breach of Other Instruments Affecting Selling
Shareholders. The execution and delivery of this Agreement, the consummation of
the transactions hereby contemplated, and the fulfillment of the terms hereof
will not result in the breach of any term or provisions of, or constitute a
default under, or conflict with, or cause the acceleration of any obligation
under any agreement or other instrument of any description to which it is a
party or by which it is bound, or any judgment, decree, order, or award of any
court, governmental body, or arbitrator or any applicable law, rule, or
regulation.

 

(d)          Accuracy of Statements. Neither this Agreement nor any statement,
list, certificate, or any other agreement executed in connection with this
Agreement or other information furnished or to be furnished by it to Propell in
connection with this Agreement or any of the transactions contemplated hereby
contains or will contain an untrue statement of a material fact or omits or will
omit to state a material fact necessary to make the statements contained herein
or therein, in light of circumstances in which they are made, not misleading.

 

(e)          Valid and Binding Obligation. This Agreement constitutes its valid
and legally binding obligation, enforceable in accordance with its terms.

 

(f)           Investment Purpose. It is receiving the Exchange Shares in
exchange for the Shares for its own account for investment purposes only and not
with a view to, or for the resale in connection with, any "distribution" thereof
for purposes of the Securities Act of 1933, as amended (the "Act").  It
understands that the Exchange Shares have not been registered under the Act or
any applicable state securities laws by reason of a specific exemption therefrom
that depends upon, among other things, the bona fide nature of the investment
intent as expressed herein.

 

18

 

 

 

(g)           Provision of Information. It has discussed with Propell its plans,
operations and financial condition with its officers and has received all such
information as it deems necessary and appropriate to enable it to evaluate the
financial risk inherent in making an investment in the Exchange Shares.  It has
received satisfactory and complete information concerning the business and
financial condition of Propell in response to its inquiries. It has reviewed
Propell’s filings with the Securities and Exchange Commission.

 

(h)             Risk in Investment. It realizes that the receipt of the Exchange
Shares in the exchange will be a highly speculative investment. It is able,
without impairing its financial condition, to hold the Exchange Shares for an
indefinite period of time and to suffer a complete loss of its investment.  It
recognizes that Propell has a limited financial and operating history and the
investment in Propell involves substantial risks.  It understands all of the
risks related to the exchange of the Shares for the Exchange Shares.  By virtue
of its experience in evaluating and investing in private placement transactions
of securities in companies similar to Propell, it is capable of evaluating the
merits and risks of its investment in Propell and has the capacity to protect
its own interests.

 

(i)             Transfer of The Exchange Shares. It understands that the
Exchange Shares must be held indefinitely unless subsequently registered under
the Act or unless an exemption from registration is otherwise available. 
Moreover, it understands that Propell is under no obligation to register the
Exchange Shares.  It is aware of Rule 144 promulgated under the Act that permits
limited resale of securities purchased in a private placement subject to the
satisfaction of certain conditions.  It understands that the Exchange Shares
will be imprinted with a legend which prohibits the transfer of the Exchange
Shares unless they are registered or such registration is not required in the
opinion of counsel for Propell.

 

(j)              Experience. It has substantial experience in evaluating and
investing in securities of companies similar to Propell and acknowledges that it
can protect its own interests. It has such knowledge and experience in financial
and business matters so it is capable of evaluating the merits and risks of its
investment in Propell.  It is an “accredited investors” within the meaning of
Regulation D, Rule 501(a), promulgated by the Securities and Exchange Commission
under the Act.

 

(k)             Accuracy of Statements. It confirms that the statements made in
the Agreement are true on the date hereof, and acknowledges that the statements
made therein have been relied upon by Propell in making its offering to it.  It
agrees to indemnify and hold harmless Propell and its respective officers,
directors and stockholders, from any and all damages, losses, costs and
expenses(including reasonable attorneys’ fees) that they may incur, by reason of
any breach of any of the statements or representations made by it contained 
herein or therein.

 

(l)             Non-U.S. It is outside of the United States when receiving and
executing this Agreement and it is not a U.S. Person as defined in Rule 902 of
Regulation S.

 

(m)          Reliance on Exemptions. It understands that the Exchange Shares are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that Propell is relying in part upon the truth and accuracy of, and its
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of it set forth herein in order to determine the availability
of such exemptions and the eligibility of it to acquire the Exchange Shares.

 

19

 

 

(n)           No Governmental Review.  It understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Exchange Shares or
the fairness or suitability of the investment in the Exchange Shares nor have
such authorities passed upon or endorsed the merits of the offering of the
Exchange Shares.

(o)          General Solicitation. It is not acquiring the Exchange Shares as a
result of any advertisement, article, notice or other communication regarding
the Exchange Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

(p)          No Directed Selling Efforts. It has not acquired the Exchange
Shares as a result of, and will not itself engage in, any “directed selling
efforts” (as defined in Regulation S) in the United States in respect of the
Exchange Shares which would include any activities undertaken for the purpose
of, or that could reasonably be expected to have the effect of, conditioning the
market in the United States for the resale of the Exchange Shares.

 

(q)          No Plan or Scheme. It acknowledges that the statutory and
regulatory basis for the exemption from U.S. registration requirements claimed
for the offer of the Exchange Shares although in technical compliance with
Regulation S would not be available if the offering is part of a plan or scheme
to evade the registration provisions of the Act or any applicable state or
provincial securities laws.

 

(r)          Observance of Local Laws. To the best of its knowledge, it is in
compliance with the laws of its jurisdiction in connection with any invitation
to subscribe for the Exchange Shares or any use of this Agreement, including:
(a) the legal requirements within its jurisdiction for the purchase of the
Exchange Shares; (b) any foreign exchange restrictions applicable to such
purchase; (c) any governmental or other consents that may need to be obtained;
and (d) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale or transfer of the Exchange Shares.
Its beneficial ownership of the Exchange Shares, will not violate any applicable
securities or other laws of its jurisdiction.

 

ARTICLE III

 

COVENANTS RELATING TO CONDUCT OF BUSINESS PRIOR TO EXCHANGE

 

3.01          Conduct of the Company and Propell. From the date of this
Agreement and until the Closing, or until the prior termination of this
Agreement, the Selling Shareholders and Propell shall not, unless mutually
agreed to in writing:

 

(a)          engage in any transaction, except in the normal and ordinary course
of business, or create or suffer to exist any lien or other encumbrance upon any
of the assets of Propell or the Company which will not be discharged in full
prior to the Closing;

 

20

 

 

 

(b)          sell, assign or otherwise transfer any of the assets of Propell or
the Company, or cancel or compromise any debts or claims relating to the assets
of Propell or the Company, other than for fair value, in the ordinary course of
business, and consistent with past practice;

 

(c)          fail to use reasonable efforts to preserve intact the present
business organizations of Propell or the Company, keep available the services of
the employees of Propell or the Company and preserve the material relationships
of Propell or the Company with customers, suppliers, licensors, licensees,
distributors and others, to the end that the good will and ongoing business of
Propell or the Company not be impaired prior to the Closing;

 

(d)          except for matters related to complaints by former employees
related to wages, suffer or permit any material adverse change to occur with
respect to the Company and Propell or their business or assets; or

 

(e)          make any material change with respect to the business of Propell or
the Company in accounting or bookkeeping methods, principles or practices,
except as required by GAAP.

 

ARTICLE IV

 

ADDITIONAL AGREEMENTS

 

4.01          Access to Information; Confidentiality

 

(a)          The Selling Shareholders shall cause the Company to, and shall
cause the Company’s officers, employees, counsel, financial advisors and other
representatives to, afford to Propell and its representatives reasonable access
during normal business hours during the period prior to the Closing to the
Company’s properties, books, contracts, commitments, personnel and records and,
during such period, the Selling Shareholders shall cause the Company to cause
its officers, employees and representatives to, furnish promptly to Propell all
information concerning the Company’s business, properties, financial condition,
operations and personnel as such other party may from time to time reasonably
request. For the purposes of determining the accuracy of the representations and
warranties of Propell set forth herein and compliance by Propell of its
obligations hereunder, during the period prior to the Closing, Propell shall
provide the Selling Shareholders and their representatives with reasonable
access during normal business hours to its properties, books, contracts,
commitments, personnel and records as may be necessary to enable the Selling
Shareholders to confirm the accuracy of the representations and warranties of
Propell set forth herein and compliance by Propell of its obligations hereunder,
and, during such period, Propell shall, and shall cause its officers, employees
and representatives to, furnish promptly to the Selling Shareholders upon any
request (i) a copy of each report, schedule, registration statement and other
document filed by it during such period pursuant to the requirements of federal
or state securities laws and (ii) all other information concerning its business,
properties, financial condition, operations and personnel as such other party
may from time to time reasonably request. Except as required by law, each of the
Selling Shareholders and Propell will hold, and will cause its respective
directors, officers, employees, accountants, counsel, financial advisors and
other representatives and affiliates to hold, any nonpublic information in
confidence.

 

21

 

 

(b)          No investigation pursuant to this Section 4.01 shall affect any
representations or warranties of the parties herein or the conditions to the
obligations of the parties hereto.

 

4.02          Best Efforts. Upon the terms and subject to the conditions set
forth in this Agreement, each of the parties agrees to use its best efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, and to
assist and cooperate with the other parties in doing, all things necessary,
proper or advisable to consummate and make effective, in the most expeditious
manner practicable, the Exchange and the other transactions contemplated by this
Agreement. Propell and the Selling Shareholders shall mutually cooperate in
order to facilitate the achievement of the benefits reasonably anticipated from
the Exchange.

 

4.03          Public Announcements. Propell, on the one hand, and the Selling
Shareholders, on the other hand, will consult with each other before issuing,
and provide each other the opportunity to review and comment upon, any press
release or other public statements with respect to the transactions contemplated
by this Agreement and shall not issue any such press release or make any such
public statement prior to such consultation, except as may be required by
applicable law, securities regulation or court process. The parties agree that
the initial press release or releases to be issued with respect to the
transactions contemplated by this Agreement shall be mutually agreed upon prior
to the issuance thereof.

 

4.04          Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by Propell.

 

4.05          Post-Exchange Capitalization. At the Closing, Propell will have
27,245,371 and 5,000,000 shares of Propell Common Stock and Preferred Stock
issued and outstanding. At the Closing, the Company will have 100,000,000 shares
of Common Stock issued and outstanding, and no options to purchase its Common
Stock issued and outstanding.

 

4.06          Post-Closing Delivery of the Exchange Shares Certificates &
Warrant. Within 7 business days of the Closing Date, Propell shall have taken
all action necessary to have the Exchange Shares Certificates to the Selling
Shareholders.

 

22

 

 

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

5.01          Conditions to Each Party’s Obligation to Effect the Exchange. The
obligation of each party to effect the Exchange and otherwise consummate the
transactions contemplated by this Agreement is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions:

 

(a)          No Restraints. No temporary restraining order, preliminary or
permanent injunction or other order preventing the consummation of the Exchange
shall have been issued by any court of competent jurisdiction or any other
Governmental Entity having jurisdiction and shall remain in effect, and there
shall not be any applicable legal requirement enacted, adopted or deemed
applicable to the Exchange that makes consummation of the Exchange illegal.

 

(b)          Governmental Approvals. All authorizations, consents, orders,
declarations or approvals of, or filings with, or terminations or expirations of
waiting periods imposed by, any Governmental Entity having jurisdiction which
the failure to obtain, make or occur would have a material adverse effect on
Propell or the Company shall have been obtained, made or occurred.

 

(c)          No Litigation. There shall not be pending or threatened any suit,
action or proceeding before any court, Governmental Entity or authority (i)
pertaining to the transactions contemplated by this Agreement or (ii) seeking to
prohibit or limit the ownership or operation by the Company, Propell or any of
its subsidiaries, or to dispose of or hold separate any material portion of the
business or assets of the Company or Propell.

 

(d)          Company Shareholders Approval. The Selling Shareholders shall have
adopted and approved this Agreement and the Exchange in accordance with
applicable law.

 

5.02          Conditions Precedent to Obligations of Propell. The obligation of
Propell to effect the Exchange and otherwise consummate the transactions
contemplated by this Agreement are subject to the satisfaction, at or prior to
the Closing, of each of the following conditions:

 

(a)          Representations, Warranties and Covenants. The representations and
warranties of the Selling Shareholders in this Agreement shall be true and
correct in all material respects (except for such representations and warranties
that are qualified by their terms by a reference to materiality or material
adverse effect, which representations and warranties as so qualified shall be
true and correct in all respects) both when made and on and as of the Closing
Date and (ii) the Selling Shareholders shall have performed and complied in all
material respects with all covenants, obligations and conditions of this
Agreement required to be performed and complied with by each of them prior to
the Effective Time.

 

23

 

 

 

(b)          Consents. Propell shall have received evidence, in form and
substance reasonably satisfactory to it, that such licenses, permits, consents,
approvals, authorizations, qualifications and orders of governmental authorities
and other third parties as necessary in connection with the transactions
contemplated hereby have been obtained.

 

(c)          No Material Adverse Change. There shall not have occurred any
change in the business, condition (financial or otherwise), results of
operations or assets (including intangible assets) and properties of the Company
that, individually or in the aggregate, could reasonably be expected to have a
material adverse effect on the Company.

 

(e)          Delivery of the Share Certificate. The Selling Shareholders shall
have delivered the Share Certificate to Propell on the Closing Date.

 

(f)          Secretary’s Certificate of the Company. Propell shall have received
a true and complete copy of (A) the articles or certificate of incorporation of
the Company and all amendments thereto and (B) the bylaws of the Company and all
amendments thereto.

 

(g)          Due Diligence Investigation. Propell shall be reasonably satisfied
with the results of its due diligence investigation of the Company and the
Selling Shareholders in its sole and absolute discretion.

 

5.03          Conditions Precedent to Obligation of the Selling Shareholders.
The obligations of the Selling Shareholders to effect the Exchange and otherwise
consummate the transactions contemplated by this Agreement is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions:

 

(a)          Representations, Warranties and Covenants. The representations and
warranties of Propell in this Agreement shall be true and correct in all
material respects (except for such representations and warranties that are
qualified by their terms by a reference to materiality or material adverse
effect, which representations and warranties as so qualified shall be true and
correct in all respects) both when made and on and as of the Closing Date and
(ii) Propell shall have performed and complied in all material respects with all
covenants, obligations and conditions of this Agreement required to be performed
and complied with by it prior to the Closing Date.

 

(b)          Consents. The Selling Shareholders shall have received evidence, in
form and substance reasonably satisfactory to it, that such licenses, permits,
consents, approvals, authorizations, qualifications and orders of governmental
authorities and other third parties as necessary in connection with the
transactions contemplated hereby have been obtained.

 

(c)          Officer’s Certificate of Propell. The Selling Shareholders shall
have received a certificate executed on behalf of Propell by an executive
officer of Propell, confirming that the conditions set forth in Sections 5.03(a)
and 5.03(d) have been satisfied.

 

(d)          No Material Adverse Change. There shall not have occurred any
change in the business, condition (financial or otherwise), results of
operations or assets (including intangible assets) and properties of Propell
that, individually or in the aggregate, could reasonably be expected to have a
material adverse effect on Propell.

 

24

 

 

 

(e)          Board Resolutions. The Selling Shareholders shall have received
resolutions duly adopted by Propell’s Board of Directors approving the
execution, delivery and performance of the Agreement and the transactions
contemplated by the Agreement.

 

(f)          Due Diligence Investigation. The Selling Shareholders shall be
reasonably satisfied with the results of its due diligence investigation of
Propell in its sole and absolute discretion.

 

ARTICLE VI

 

TERMINATION, AMENDMENT AND WAIVER

 

6.01          Termination. This Agreement may be terminated and abandoned at any
time prior to the Closing Date:

 

(a)          by mutual written consent of Propell and the Selling Shareholders;

 

(b)          by either Propell or the Selling Shareholders if any Governmental
Entity shall have issued an order, decree or ruling or taken any other action
permanently enjoining, restraining or otherwise prohibiting the Exchange and
such order, decree, ruling or other action shall have become final and
nonappealable;

 

(c)          by either Propell or the Selling Shareholders if the Exchange shall
not have been consummated on or before March 31, 2013 (other than as a result of
the failure of the party seeking to terminate this Agreement to perform its
obligations under this Agreement required to be performed at or prior to the
Closing Date);

 

(d)          by Propell, if a material adverse change shall have occurred
relative to the Company or Shares (and not curable within 30 days);

 

(e)          by the Selling Shareholders if a material adverse change shall have
occurred relative to Propell (and not curable within 30 days);

 

(f)          by Propell, if the Selling Shareholders willfully fails to perform
in any material respect any of its material obligations under this Agreement; or

 

(g)          by the Selling Shareholders, if Propell willfully fails to perform
in any material respect any of its obligations under this Agreement.

 

6.02          Effect of Termination. In the event of termination of this
Agreement by either the Company or Propell as provided in Section 6.01, this
Agreement shall forthwith become void and have no effect, without any liability
or obligation on the part of Propell or the Selling Shareholders, other than the
provisions of the last sentence of Section 4.01(a) and this Section 6.02.
Nothing contained in this Section shall relieve any party for any breach of the
representations, warranties, covenants or agreements set forth in this
Agreement.

 

25

 

 

 

6.03          Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties upon approval by
the party, if such party is an individual, and upon approval of the Boards of
Directors of each of the parties that are corporate entities.

 

6.04          Extension; Waiver. Subject to Section 6.01(c), at any time prior
to the Closing Date, the parties may (a) extend the time for the performance of
any of the obligations or other acts of the other parties; (b) waive any
inaccuracies in the representations and warranties contained in this Agreement
or in any document delivered pursuant to this Agreement; or (c) waive compliance
with any of the agreements or conditions contained in this Agreement. Any
agreement on the part of a party to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of such party.
The failure of any party to this Agreement to assert any of its rights under
this Agreement or otherwise shall not constitute a waiver of such rights.

 

6.05          Return of Documents. In the event of termination of this Agreement
for any reason, Propell and the Company will return to the other party all of
the other party’s documents, work papers, and other materials (including copies)
relating to the transactions contemplated in this Agreement, whether obtained
before or after execution of this Agreement. Neither Propell nor any of the
Selling Shareholders will use any information so obtained from the other party
for any purpose and will take all reasonable steps to have such other party’s
information kept confidential.

 

ARTICLE VII

 

INDEMNIFICATION AND RELATED MATTERS

 

7.01          Survival of Representations and Warranties. The representations
and warranties in this Agreement or in any instrument delivered pursuant to this
Agreement shall survive until 24 months after the Closing Date (except for with
respect to Taxes which shall survive for the applicable statute of limitations
plus 90 days, and covenants that by their terms survive for a longer period).

 

7.02          Indemnification

 

(a)          Propell shall indemnify and hold the Selling Shareholders harmless
for, from and against any and all liabilities, obligations, damages, losses,
deficiencies, costs, penalties, interest and expenses (including, but not
limited to, any and all expenses whatsoever reasonably incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever) (collectively, “Losses”) to which Propell
may become subject resulting from or arising out of any breach of a
representation, warranty or covenant made by Propell as set forth herein.

 

26

 

(b)          The Selling Shareholders shall jointly indemnify and hold Propell
and Propell’s officers and directors (“Propell’s Representatives”) harmless for,
from and against any and all Losses to which Propell or Propell’s
Representatives may become subject resulting from or arising out of (1) any
breach of a representation, warranty or covenant made by the Company or Selling
Shareholders as set forth herein or (2) any and all liabilities arising out of
or in connection with: (A) any of the assets of the Company prior to the Closing
or (B) the operations of the Company prior to the Closing.

 

7.03          Notice of Indemnification. Promptly after the receipt by any
indemnified party (the “Indemnitee”) of notice of the commencement of any action
or proceeding against such Indemnitee, such Indemnitee shall, if a claim with
respect thereto is or may be made against any indemnifying party (the
“Indemnifying Party”) pursuant to this Article VII, give such Indemnifying Party
written notice of the commencement of such action or proceeding and give such
Indemnifying Party a copy of such claim and/or process and all legal pleadings
in connection therewith. The failure to give such notice shall not relieve any
Indemnifying Party of any of its indemnification obligations contained in this
Article VII, except where, and solely to the extent that, such failure actually
and materially prejudices the rights of such Indemnifying Party. Such
Indemnifying Party shall have, upon request within 30 days after receipt of such
notice, but not in any event after the settlement or compromise of such claim,
the right to defend, at its own expense and by its own counsel reasonably
acceptable to the Indemnitee, any such matter involving the asserted liability
of the Indemnitee; provided, however, that if the Indemnitee determines that
there is a reasonable probability that a claim may materially and adversely
affect it, other than solely as a result of money payments required to be
reimbursed in full by such Indemnifying Party under this Article VII or if a
conflict of interest exists between Indemnitee and the Indemnifying Party, the
Indemnitee shall have the right to defend, compromise or settle such claim or
suit; and, provided, further, that such settlement or compromise shall not,
unless consented to in writing by such Indemnifying Party, which shall not be
unreasonably withheld, be conclusive as to the liability of such Indemnifying
Party to the Indemnitee. In any event, the Indemnitee, such Indemnifying Party
and its counsel shall cooperate in the defense against, or compromise of, any
such asserted liability, and in cases where the Indemnifying Party shall have
assumed the defense, the Indemnitee shall have the right to participate in the
defense of such asserted liability at the Indemnitee’s own expense. In the event
that such Indemnifying Party shall decline to participate in or assume the
defense of such action, prior to paying or settling any claim against which such
Indemnifying Party is, or may be, obligated under this Article VII to indemnify
an Indemnitee, the Indemnitee shall first supply such Indemnifying Party with a
copy of a final court judgment or decree holding the Indemnitee liable on such
claim or, failing such judgment or decree, the terms and conditions of the
settlement or compromise of such claim. An Indemnitee’s failure to supply such
final court judgment or decree or the terms and conditions of a settlement or
compromise to such Indemnifying Party shall not relieve such Indemnifying Party
of any of its indemnification obligations contained in this Article VII, except
where, and solely to the extent that, such failure actually and materially
prejudices the rights of such Indemnifying Party. If the Indemnifying Party is
defending the claim as set forth above, the Indemnifying Party shall have the
right to settle the claim only with the consent of the Indemnitee.

 

27

 

 

 

ARTICLE VIII

 

GENERAL PROVISIONS

 

8.01          Notices. Any and all notices and other communications hereunder
shall be in writing and shall be deemed duly given to the party to whom the same
is so delivered, sent or mailed at addresses and contact information set forth
on the signature page of this Agreement (or at such other address for a party as
shall be specified by like notice). All Notices to the Selling Shareholders
shall be sent “care of” the Company.

 

Any and all notices or other communications or deliveries required or permitted
to be provided hereunder shall be deemed given and effective on the earliest of:
(a) on the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile number set forth on the signature pages attached
hereto prior to 5:30 p.m. (Pacific Standard Time) on a business day; (b) on the
next business day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto on a day that is not a business day or later
than 5:30 p.m. (Pacific Standard Time) on any business day; (c) on the second
business day following the date of mailing, if sent by a nationally recognized
overnight courier service; or (d) if by personal delivery, upon actual receipt
by the party to whom such notice is required to be given.

 

8.02          Definitions. For purposes of this Agreement:

 

(a)          an “affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person;

 

(b)          “material adverse change” or “material adverse effect” means, when
used in connection with the Company or Propell, any change or effect that either
individually or in the aggregate with all other such changes or effects is
materially adverse to the business, assets, properties, condition (financial or
otherwise) or results of operations of such party and its subsidiaries taken as
a whole (after giving effect in the case of Propell to the consummation of the
Exchange);

 

(c)          “ordinary course of business” means the ordinary course of business
consistent with past custom and practice (including with respect to quantity and
frequency);

 

(d)          “person” means an individual, corporation, partnership, joint
venture, association, trust, unincorporated organization or other entity;

 

(e)          “subsidiary” of any person means another person, an amount of the
voting securities, other voting ownership or voting partnership interests of
which is sufficient to elect at least a majority of its board of directors or
other governing body (or, if there are no such voting interests, fifty percent
(50%) or more of the equity interests of which) that is owned directly or
indirectly by such first person; and

 

28

 

 

(f)          “security interest” means any mortgage, pledge, lien, encumbrance,
deed of trust, lease, charge, right of first refusal, easement, servitude,
proxy, voting trust or agreement, transfer restriction under any shareholder or
similar agreement or any other security interest, other than (i) mechanic’s,
materialmen’s, and similar liens; (ii) statutory liens for taxes not yet due and
payable; (iii) purchase money liens and liens securing rental payments under
capital lease arrangements; (iv) pledges or deposits made in the ordinary course
of business in connection with workers’ compensation, unemployment insurance or
other similar social security legislation; and (v) encumbrances, security
deposits or reserves required by law or by any Governmental Entity.

 

8.03          Interpretation. When a reference is made in this Agreement to a
section, exhibit or schedule, such reference shall be to a section of, or an
exhibit or schedule to, this Agreement unless otherwise indicated. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.”

 

8.04          Entire Agreement; No Third-Party Beneficiaries. This Agreement and
the other agreements referred to herein constitute the entire agreement, and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter of this Agreement. This Agreement
is not intended to confer upon any person other than the parties any rights or
remedies.

 

8.05          Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.

 

8.06          Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the parties without the prior
written consent of the other parties. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and assigns.

 

8.07          Enforcement. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the United States
located in the State of California, this being in addition to any other remedy
to which they are entitled at law or in equity. In addition, each of the parties
hereto (a) agrees that it will not attempt to deny or defeat such personal
jurisdiction or venue by motion or other request for leave from any such court
and (b) agrees that it will not bring any action relating to this Agreement or
any of the transactions contemplated by this Agreement in any state court other
than such court.

 

29

 

 

 

8.08          Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 

8.09          Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together will constitute one and
the same Agreement. This Agreement, to the extent delivered by means of a
facsimile machine or electronic mail (any such delivery, an “Electronic
Delivery”), shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person. At the
request of any party hereto, each other party hereto shall re-execute original
forms hereof and deliver them in person to all other parties. No party hereto
shall raise the use of Electronic Delivery to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of Electronic Delivery as a defense to the formation of a
contract, and each such party forever waives any such defense, except to the
extent such defense related to lack of authenticity.

 

8.10          Attorneys Fees. In the event any suit or other legal proceeding is
brought for the enforcement of any of the provisions of this Agreement, the
parties hereto agree that the prevailing party or parties shall be entitled to
recover from the other party or parties upon final judgment on the merits
reasonable attorneys’ fees, including attorneys’ fees for any appeal, and costs
incurred in bringing such suit or proceeding.

 

[Signature Page Follows]

 

30

 

 

 

IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Agreement as of the date first above written.

 

  Propell:       PROPELL TECHNOLOGIES GROUP, INC.         By: /s/ Edward
Bernstein     Edward Bernstein   Name:           Title: Chief Executive Officer

  

 

Address:

 

305 San Anselmo Avenue

San Anselmo, CA 94960

           

 

31

 

 

COUNTERPART SIGNATURE PAGE

 

TO

 

SHARE EXCHANGE AGREEMENT

 

The undersigned does hereby agree to be bound by all of the terms and provisions
of the Share Exchange Agreement, including all exhibits and schedules attached
thereto, dated February 4, 2013, by and among, Propell Technologies Group, Inc.,
a Delaware corporation (“Propell”) on one hand, and each of the shareholders of
the Company (each a “Selling Shareholder” and collectively, the “Selling
Shareholders”), on the other hand.

 

  Selling Shareholder:         By:           Print Name:            Company:    
      Title:     Address for Notice of Purchaser:        

Address for Delivery of Shares for Purchaser (if not same as above):

      Number of Shares Being Exchanged

 

 

32

 

  

EXHIBIT A

 

DISTRIBUTION OF EXCHANGE SHARES TO SELLING SHAREHOLDERS

 

Name of Selling Shareholder  

No. of

Exchange

Shares

               Snapshot Ltd.   1,000,000               Oxnard Universal SA  
10,920,000   -           Avery Financial Business   5,580,000   -          
Anuta Limited (Seycheles)   12,500,000               Base-Marketing LTD
(Seycheles)   12,500,000               RealCom LTD (Anquilla)   12,500,000      
        Greencloud LTD (Nevis)   12,500,000               Resouse Ingeneering
LTD (BVI)   7,500,000               Store & Navigation (BVI)   12,500,000      
        Demesne Hold Limited (Nevis)   12,500,000    

  

 

 

  

Schedule 2.01(c)

 

Name of Selling Shareholder   Ownership of
Company
Shares          Snapshot Ltd.     1,000,000         Oxnard Universal SA    
10,920,000         Avery Financial Business     5,580,000         Anuta Limited
(Seycheles)     12,500,000         Base-Marketing LTD (Seycheles)     12,500,000
        RealCom LTD (Anquilla)     12,500,000         Greencloud LTD (Nevis)    
12,500,000         Resouse Ingeneering LTD (BVI)     7,500,000         Store &
Navigation (BVI)     12,500,000         Demesne Hold Limited (Nevis)    
12,500,000

 

 

 

 

Schedule 2.01(m)

 

Intellectual Property

 

Patent Assignment Application No. 61/684,988 (Process and Apparatus For The
Production Enhancement Of Hydrocarbon Deposits Using metallic Plasma-Generated,
Directed. Nonlinear, Wide-Band Elastic Oscillations At Resonance) from P.G.
Ageev and A.A. Molchanov (Assignor) to Novas Energy Group Limited (Assignee)

 

 

 

 

Schedule 2.01(q)

 

Material Agreements

 

License Agreement between Novas Energy Group Limited

 

and Novas Energy (USA), Inc. dated January 30, 2013

 



 

